Judge Mercer
observed, that the case of Grymes et al. v. Robinson’s adm’rs. decided in the former Court of Appeals, was an express authority to prove that, at law, the executors of two persons could not be joined in the same action. In that case, the Judges then sitting, had unanimously given that opinion. But the President, who was one of the administrators, and did not sit in that cause, now said he was never satisfied with the decision in it; and wished the point to remain open to be re-considered, should it again occur.